Citation Nr: 0402990	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  97-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


REMAND

The veteran served on active duty from November 1943 to March 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

In a July 1998 decision, the Board granted the veteran's 
request to reopen his previously denied claims for service 
connection for a left eye disorder, and then remanded the 
claim for additional development.  The claim was subsequently 
again remanded for additional development in November 1999.  
During the pendency of this appeal, the veteran perfected an 
additional appeal for entitlement to TDIU.

In an April 2002 decision, the Board denied the claims for 
service connection for a left eye disorder and for TDIU.  The 
veteran appealed these claims to the U.S. Court of Appeals 
for Veterans Claims (Court).  By a February 2003 order, the 
Court granted a joint motion for remand, vacating the Board's 
April 2002 decision and remanding for further development 
under the Veterans Claims Assistance Act of 2000.

Following the Court's February 2003 order, the appellant 
submitted a request to the Board in May 2003 for a hearing at 
the RO before a member of the Board (now Veterans Law Judge).  
The Board notes that the appellant had previously testified 
before a member of the Board at an April 1998 Video 
Conference hearing.  However, the Board Member who conducted 
this hearing is no longer with the Board.  The appellant is 
entitled to testify before a Veterans Law Judge who will 
render the final determination in this claim and was 
designated by the Chairman of the Board to conduct the 
hearing.  38 U.S.C.A. § 7102(b) (West 2002).  Accordingly, 
the Board remanded the case in September 2003 for a hearing 
at the RO.

In December 2003, the veteran submitted another statement to 
the Board noting that his conditions have deteriorated since 
his last hearing, and requested an additional opportunity to 
testify before the Board.  A hearing on appeal before the 
Board will be granted if the appellant expresses a desire to 
appear in person.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.700 (2003).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should schedule the appellant for 
a hearing at the RO before a Veterans Law 
Judge by video teleconference.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





